Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

In response to the amendment received August 19, 2021;

Claims 3, 9 & 14 have been amended and claims 13-14, 21 and 23-41 have been withdrawn. Therefore Claims 1-12, 15-20 and 22 are pending in this office action.
The 112 rejections have been withdrawn
The claim objections have been withdrawn

The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on April 19, 2021.

Response to Arguments

Applicant's arguments filed  have been fully considered but they are not persuasive. 

Applicant Argues 

Zhamu disclosed the carbon fiber web, which is fundamentally different and patently distinct from the instant invented conducting network of cross-linked polymer chains. It is clear that there was NO teaching, suggestion or motivation to apply Zhamu in the instant invention. Therefore, Zhamu reference is NOT a proper basis for 102 or 103 rejections.

Examiner respectfully disagrees

Zhou et al. discloses a cathode active material layer that contains multiple sulfur 18 structures including a plurality of nanoparticles of sulfur 18 (particulates) [Figure 1B]  [0027-0028; Figure 1B] 
wherein a plurality of particles of said sulfur structures 18 are partially or totally encapsulated by a polymer shell coating 20  (electrically and ionically conducting network of cross-linked polymer chains) [0034; Figure 1C] 
Zhou et al. does not disclose wherein the ionically conducting network of cross-linked polymer chains having an electron conductivity from 10-8 to103 S/cm.

Zhamu et al. discloses a lithium sulfur cell comprising a cathode active material layer [Figures 2A-2B; Abstract] comprising an integrated nano-structure of electrically conductive nanometer-scaled filaments that are interconnected to form a porous network of electron-conducting paths comprising pores such as carbon fiber webs or matrix  (ionically conducting network of cross-linked polymer chains) [Abstract; 0061; -8 to103 S/cm) [0017; 0135; 0065; 0085; 0104; 0129-0135]

Zhamu et al. discloses wherein the nano-filaments may comprise carbon fiber [0065; 0085; 0104; 0129-0135]

Given that the instant invention discloses a cathode active material comprising one or a plurality of particles of a sulfur-containing material that is partially or totally encapsulated by, embedded in, dispersed in or bonded by an electrically conducting network of cross-linked polymer chains

Zhamu et al. discloses a cathode active material comprising an integrated nano-structure of electrically conductive nanometer-scaled filaments that are interconnected to form a porous network of electron-conducting paths comprising pores such as carbon fiber webs or matrix comprising lithium containing sulfide (sulfur-containing material)

Given that the integrated nano-structure of electrically conductive nanometer-scaled filaments is in a cathode active material and has a sulfur containing material within, it is not fundamentally different and not patently distinct from the instant invention. 

The integrated nano-structure of electrically conductive nanometer-scaled filaments Zhamu et al. is fundamentally the same as the conducting network of cross-linked 


Both the conducting network of cross-linked polymer chains of the instant invention and the integrated nano-structure of electrically conductive nanometer-scaled filaments of Zhamu et al. are present in the cathode and both have sulfur containing material partially or totally embedded/dispersed within. 

Claim Rejections - 35 USC § 103
Claims 1-3, 6-10, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2015/0221935) in view of Liu et al. (US 2013/0040197), Fanous et al. (US2017/0179468) and Zhamu et al. (US 2011/0165466) 

With respect to claim 1, Zhou et al. discloses a secondary lithium sulfur battery (rechargeable alkali metal-sulfur cell selected from lithium-sulfur cell, sodium- sulfur cell, or potassium-sulfur cell) [0001-0003], said alkali metal-sulfur cell comprising: (a) an anode active material layer 26 and an optional anode current collector 26a supporting said anode active material layer [0018; 0038-0041; Figure 2]; (b) a cathode active material layer 24 and an optional cathode current collector 24a supporting said cathode active material layer [0042; Figure 2]; and (c) an electrolyte with an optional porous separator layer 28 in ionic contact with said anode active material layer and said cathode active material layer [0018; 0035; Figure 2]; 

wherein said cathode active material layer contains multiple sulfur 18 structures including a plurality of nanoparticles of sulfur 18 (particulates) [Figure 1B] (a sulfur-containing material selected from a sulfur-carbon hybrid, sulfur-graphite hybrid, sulfur-graphene hybrid, conducting polymer-sulfur hybrid, metal sulfide, sulfur compound, or a combination thereof)  [0027-0028; Figure 1B] 

and wherein each of the nanoparticles in the sulfur 18 has a diameter of less than 500 nm and wherein the hollow core 14 has a diameter or thickness of 1 µm or less (overlaps from 100 nm to 50 µm) [0022-0028] and 

comprises one or a plurality of particles of said sulfur structures 18 that are partially or totally encapsulated by/embedded in/dispersed in a polymer shell coating 20  (electrically and ionically conducting network of cross-linked polymer chains) [0034; Figure 1C] 

Zhou et al. does not specifically disclose wherein at least one of said particulates has a diameter or thickness from 100 nm to 50 µm or wherein the ionically conducting network of cross-linked polymer chains having a lithium ion conductivity from 10-8 to 5x10-2 S/cm and an electron conductivity from 10-8 to103 S/cm.
Liu et al.  discloses a lithium sulfur cell comprising a cathode active material layer comprising a composite comprising a sulfurized polymer having chains cross-linked through sulfur bonds and further comprising sulfide particles, polysulfide particles, or 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cathode active material including sulfur particles in Zhou et al. to have particles having diameter or thickness from 100 nm to 50 µm, as disclosed in Liu et al., in order to allow for an improved composite material exhibiting high capacity retention and high charge/discharge cycle stability. [0005; 0054]

Zhou et al. does not specifically disclose wherein the ionically conducting network of cross-linked polymer chains having a lithium ion conductivity from 10-8 to 5x10-2 S/cm and an electron conductivity from 10-8 to103 S/cm.

Fanous et al. discloses a lithium sulfur cell comprising a cathode active material layer 10 comprising a polymer electrolyte matrix 12(P) (ionically conducting network of cross-linked polymer chains) [Figure 1; 0007; 0017; 0019; 0030] comprising sulfur (sulfur--4 S/cm (overlaps 10-8 to 5x10-2 S/cm) [0017]
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, Section I.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)


Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cathode active material in Zhou et al. to include the polymer electrolyte having a lithium ion conductivity from 10-8 to 5x10-2 S/cm, as disclosed in Fanous et al., in order to allow for an increased capacity, stability, service life and reliability [0016-0017]

Zhou et al. does not specifically disclose wherein the ionically conducting network of cross-linked polymer chains having an electron conductivity from 10-8 to103 S/cm.

Zhamu et al. discloses a lithium sulfur cell comprising a cathode active material layer [Figures 2A-2B; Abstract] comprising a an integrated nano-structure of electrically conductive nanometer-scaled filaments that are interconnected to form a porous network of electron-conducting paths comprising pores such as carbon fiber webs or matrix  (ionically conducting network of cross-linked polymer chains) [Abstract; 0061; 0120-0135; 0085; 0104] comprising lithium containing sulfide (sulfur-containing -8 to103 S/cm) [0065; 0085; 0104; 0129-0135; 0017]

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, Section I.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)


Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cathode active material in Zhou et al. to include a conductive porous network having an electron conductivity from 10-8 to 103 S/cm, as disclosed in Zhamu et al., in order to allow for improved efficiency and higher capacities while using less expensive materials. [Abstract; 0051; 0136]


With respect to claim 2, as the sulfur-carbon hybrid, sulfur-graphite hybrid, sulfur-graphene hybrid, or conducting polymer-sulfur hybrid are not positively required by claim 1 (as long as a metal sulfide or sulfur compound, is present) claim 2 fails to further positively distinguish the claim from the prior art as only these claims further limit options which are not necessarily present.


With respect to claim 3, Zhou et al. discloses wherein said polymer shell coating 20  (electrically and ionically conducting network of cross-linked polymer chains) comprises polypyrrole.  [0034; Figure 1C; Claim 2] 


With respect to Claims 6, 7 & 8, Zhou et al. discloses wherein the multiple sulfur 18 structures including a plurality of nanoparticles (particulates) of sulfur 18 [Figure 1B] (a sulfur-containing material selected from a sulfur-carbon hybrid, sulfur-graphite hybrid, sulfur-graphene hybrid, conducting polymer-sulfur hybrid, metal sulfide, sulfur compound, or a combination thereof) [0027-0028; 0035; Figure 1B] wherein said metal sulfide contains Li2S. [0035]

With respect to claim 9, as the sulfur-carbon hybrid, sulfur-graphite hybrid are not positively required by claim 1 (as long as a metal sulfide or sulfur compound is present) claim 9 fails to further positively distinguish the claim from the prior art as only these claims further limit options which are not necessarily present.

With respect to claim 10, as the conducting polymer-sulfur hybrid is not positively required by claim 1 (as long as a metal sulfide or sulfur compound is present) claim 10 fails to further positively distinguish the claim from the prior art as only these claims further limit options which are not necessarily present.


With respect to claim 15, Zhou et al. does not specifically disclose wherein the ionically conducting network of cross-linked polymer chains has a lithium ion conductivity from 10-5 to 5x10-2 S/cm 

Fanous et al. discloses a lithium sulfur cell comprising a cathode active material layer 10 comprising a polymer electrolyte matrix 12(P) (ionically conducting network of cross-linked polymer chains) [Figure 1; 0007; 0017; 0019; 0030] comprising sulfur (sulfur-containing material) [0030] wherein the polymer electrolyte matrix 12(P) has a lithium ion conductivity of ≥10-4 S/cm (overlaps 10-5 to 5x10-2 S/cm) [0017]

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, Section I.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)


Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cathode active material in Zhou et al. to include the polymer electrolyte having a lithium ion conductivity from 10-5 to 5x10-2 S/cm, as disclosed in Fanous et al., in order to allow for an increased capacity, stability, service life and reliability [0016-0017]

With respect to claim 16, Zhou et al. discloses wherein said electrolyte is selected from polymer electrolyte, polymer gel electrolyte, composite electrolyte, ionic liquid electrolyte, organic liquid electrolyte, solid-state electrolyte, or a combination thereof. [0047]

With respect to claim 17, Zhou et al. discloses wherein said electrolyte contains a salt selected from lithium perchlorate (LiCIO4). [0047]
With respect to claim 18, Zhou et al. discloses wherein said electrolyte contains a solvent composed of tetraethylene glycol dimethylether (TEGDME). [0047]
With respect to claim 19, Zhou et al. discloses wherein said anode active material layer contains an anode active material selected from lithium metal. [0018-0019; 0062; 0040-0041]
With respect to claim 20, Zhou et al. discloses wherein said cell is a lithium ion-sulfur cell [0001; 0042; Figure 2] and said anode active material layer contains an anode active material selected from the group consisting of:
(a)   titanium (Ti) and lithiated versions thereof; [0040] and
 (e)    carbon or graphite materials and prelithiated versions thereof; and combinations thereof.[0040-0041] 



Claims 4-5 & 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2015/0221935) in view of Liu et al. (US 2013/0040197), Fanous et al. (US2017/0179468) and Zhamu et al. (US 2011/0165466) as applied to claim 1, in further view of Zhang et al. (US 2014/0255794).

With respect to claim 4, Zhou et al. discloses wherein the positive electrode 24 may include a conductive carbon material 25 at about 10wt% [0039] 
Zhou et al. does not disclose said conducting network of cross-linked polymer chains further comprises from 0.01% to 50% by weight of a conductive reinforcement material dispersed in said conducting network, wherein said conductive reinforcement material is selected from graphene sheets, carbon nanotubes, carbon nanofibers, metal nanowires, conductive polymer fibers, or a combination thereof.

Fanous et al. discloses the cathode material including 10-40 % by weight a polymer electrolyte and 5-15% by weight supplements and/or additives [0332] but does not specifically disclose wherein the conducting network of cross-linked polymer chains further comprises from 0.01% to 50% by weight of a conductive reinforcement material dispersed in said conducting network, wherein said conductive reinforcement material is 

Zhamu et al. discloses a cathode including 91% by weight of lithium sulfide powder, 3.5% by weight of acetylene black, 3.5% by weight of graphite, and 2% by weight of ethylene-propylene-diene monomer powder. [0161]
Zhamu et al. does not disclose said conducting network of cross-linked polymer chains further comprises from 0.01% to 50% by weight of a conductive reinforcement material dispersed in said conducting network, wherein said conductive reinforcement material is selected from graphene sheets, carbon nanotubes, carbon nanofibers, metal nanowires, conductive polymer fibers, or a combination thereof.

Zhang et al. disclose a cathode comprising a composite material includes a porous organic polymer (electrically and ionically conducting network of cross-linked polymer chains) and an electrochemically active material including sulfur  (particulates) [Abstract; 0002; 0046] wherein the composite material includes the electrochemical active material in an amount from about 20 wt% to 90 wt% [0047] and the composite material also includes a conductive carbon (conductive reinforcement material) including carbon nanotubes [0048] wherein the amount of the conductive carbon is present in an amount ranging from 1% to 50% by weight relative to the total weight of electrochemically active material and porous organic polymer [0060] therefore given 

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, Section I.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cathode active material in Zhou et al. to include a conductive reinforcement material from 0.01% to 50% by weight, wherein said conductive reinforcement material is selected from graphene sheets, carbon nanotubes, carbon nanofibers, metal nanowires, conductive polymer fibers, or a combination thereof, as disclosed in Zhang et al., in order to improve stability, capacity and efficiency  [0050; 0079-0084]
With respect to claim 5, as the graphene sheets are not positively required by claim 4 (as long as a carbon nanotubes are present) claim 5 fails to further positively distinguish the claim from the prior art as only these claims further limit options which are not necessarily present.
With respect to claim 22, Zhou et al. does not specifically disclose wherein said particulates contain from 80% to 99% by weight of sulfur, metal sulfide, or metal compound based on the total weight of said conducting network of cross-linked polymer chains and said sulfur, metal sulfide, or metal compound combined.
Zhang et al. disclose a cathode comprising a composite material includes a porous organic polymer (electrically and ionically conducting network of cross-linked polymer chains) and an electrochemically active material including sulfur  (particulates) [Abstract; 0002; 0046] wherein the composite material includes the electrochemical active material in an amount from about 20 wt% to 90 wt% [0047]

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, Section I.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cathode active material particulates in Zhou et al. to contain from 80% to 99% by weight of sulfur, metal sulfide, or metal compound based on the total weight of said conducting network of cross-linked polymer chains and said sulfur, metal sulfide, or metal compound combined, as disclosed in Zhang et al., in order to improve stability, capacity and efficiency  [0050; 0079-0084]

Claims 11 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2015/0221935) in view of Liu et al. (US 2013/0040197), Fanous et al. (US2017/0179468) and Zhamu et al. (US 2011/0165466) as applied to claim 1, in further view of Bittner et al. (US 2016/0351909).

With respect to claims 11 & 12, Zhou et al. does not specifically disclose wherein said conducting network of cross-linked polymer chains further comprises from 0.1% to 50% by weight of a lithium ion conducting additive or sodium ion-conducting additive dispersed therein wherein said lithium ion-conducting additive is selected from LiOH

Bittner et al. discloses a cathode active material including active material particles with a hybrid polymer coating (encapsulated by cross-linked polymer chains) [0010] wherein the hybrid polymer coating (cross-linked polymer chains) comprises a lithium salt such as lithium hydroxide (lithium ion-conducting additive) from 0.1% to 50 % by weight.  [0026-0027; 0090; 0104] 

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, Section I.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the conducting network of cross-

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. He et al. (US 20160294000)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRAN AKHTAR/Examiner, Art Unit 1723